                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION - DETROIT


  IN RE:
                                                 CHAPTER 13
  Stanley M. Ferenc,                             CASE NO. 19-40109-PJS
  Dynah N. Duncan-White,                         JUDGE PHILLIP J. SHEFFERLY

  DEBTORS.
  ___________________________/

               ORDER SUSTAINING TRUSTEE'S OBJECTION
                 TO DEBTORS'CLAIMED EXEMPTIONS

      This matter came on for hearing upon an Objection to Debtors' Claimed
Exemptions filed by the Chapter 13 Standing Trustee pursuant to Local Bankruptcy
Rule 9014-1, a Notice of Trustee's Objection to Debtors' Claimed Exemptions
having been provided, and the records of the Court reflecting that the relief requested
herein is warranted and the Court being otherwise sufficiently advised in the
premises

      IT IS HEREBY ORDERED that Debtors' spouse’s claimed exemptions in
various property pursuant to 11 USC Section 522(d)(5) are hereby disallowed.


Signed on April 09, 2019




  19-40109-pjs    Doc 47   Filed 04/09/19   Entered 04/09/19 14:34:14    Page 1 of 1
